Order, Order, *133Supreme Court, New York County (Charles J. Tejada, J.), entered on or about August 6, 2004, which, in a proceeding to compel respondent Chief Medical Examiner’s production of records relating to petitioner’s conviction of murder, granted respondent’s motion to dismiss for failure to state a cause of action, unanimously affirmed, without costs.
Petitioner, who concedes that the autopsy records he seeks are exempt from disclosure under the Freedom of Information Law (NY City Charter § 557 [g]; Matter of Huston v Turkel, 236 AD2d 283 [1997], lv denied 90 NY2d 809 [1997]; cf. Administrative Code of City of NY § 17-205), fails to show any other basis for allowing him access. Concur—Saxe, J.P, Sullivan, Nardelli and Williams, JJ.